DETAILED ACTION
The Amendment filed November 03, 2022 has been entered. Claims 1-20 are pending. Claim 6 has been cancelled. Claims 19-20 have been added. Claims 1, 19 and 20 are independent.

Drawings
The drawings were received on November 03, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2020/0135266) in view of Jung et al. (US 8,995,208).
Regarding independent claim 19, Kumar et al. teach a computing in-memory device comprising: 
a memory cell array (FIG. 1: 110) supporting a bitwise operation (see e.g., FIG. 1 along with FIG. 8, pre-charging, sensing …) through at least one pair of memory cells activated in response to at least one pair of word line signals (see FIG. 1 and accompanying disclosure); and 
a peripheral circuit (112, Pre-charge …) connected to the at least one pair of memory cells via one pair of bit lines (106) and performing a discharging operation on at least one bit line of the one pair of bit lines based on a voltage level of the one pair of bit lines (e.g., para. 0022: … each bit line pair of the plurality of bit line pairs 106 discharges to a voltage proportional to the data values stored in the bit cells coupled to the bit line pair …).
Kumar et al. are silent with respect to wherein the peripheral circuit comprises an acceleration circuit connected to the at least one pair of memory cells through the one pair of bit lines, and wherein the acceleration circuit comprises: first, second, and third precharging transistors to precharge the one pair of bit lines; and first and second boosters to discharge the one pair of bit lines.
Jung et al. teach wherein the peripheral circuit (see FIG. 5: Precharge Circuit …) comprises an acceleration circuit (330, 310) connected to the at least one pair of memory cells through the one pair of bit lines (BL/BLB), and 
wherein the acceleration circuit comprises: first (RPP1), second (RPP2), and third (RPP3) precharging transistors to precharge the one pair of bit lines (see 330); and 
first (RAP1) and second (RAP2) boosters (e.g., col. 8, line 19: a read assist circuit 310) to discharge (see FIG. 6: BL Down) the one pair of bit lines (see 310) (see FIGS. 5-6 and accompanying disclosure).
Kumar and Jung are analogous art because they both are directed to SRAM memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kumar with the specified features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Jung et al. to the teaching of Kumar et al. such that a memory circuit, as taught by Kumar et al., utilizes an acceleration circuit, as taught by Jung et al., for the purpose of enhancing memory operations including read assistance.

Allowable Subject Matter

Claims 1-5, 7-18 and 20 are allowed.

Response to Argument
Applicant’s Amendment filed 11/03/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825